United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 September 30, 2004

                                                           Charles R. Fulbruge III
                            No. 03-60697                           Clerk
                          Summary Calendar


SI SOUNDONE,

                                          Petitioner,
versus


JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                          Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70 455 171
                        --------------------

Before JOLLY, HIGGINBOTHAM, and PICKERING, Circuit Judges.

PER CURIAM:*

     Si Soundone, a native and citizen of Laos, petitions this

court for review of the Board of Immigration Appeals’ (BIA)

decision denying his application for asylum and withholding of

deportation.   In rejecting Soundone’s appeal, the BIA adopted the

Immigration Judge’s (IJ) findings that Soundone lacked

credibility.   We hold that the IJ’s credibility findings were

reasonable and supported by substantial evidence.       See Chun v.

INS, 40 F.3d 76, 79 (5th Cir. 1994).    Accordingly, Soundone’s

petition for review is DENIED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.